Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders YUM! Brands, Inc.: We consent to the incorporation by reference in the registration statements listed below of YUM! Brands, Inc. and Subsidiaries (YUM) of our report dated February 17, 2010, with respect to the consolidated balance sheets of YUM as of December 26, 2009 and December 27, 2008, and the related consolidated statements of income, cash flows, and shareholders’ equity (deficit) and comprehensive income (loss) for each of the fiscal years in the three-year period ended December 26, 2009, and the effectiveness of internal control over financial reporting as of December 26, 2009, which report appears in the December 26, 2009 annual report on Form 10-K of YUM. Our report refers to a change in 2009 in YUM’s method of reporting noncontrolling interests due to the adoption of new accounting requirements issued by the FASB. Description Registration Statement Number Form S-3 and S-3/A Debt Securities 333-160941 Debt Securities 333-133097 YUM! Direct Stock Purchase Program 333-46242 $2,000,000,000 Debt Securities 333-42969 Form S-8 YUM! Restaurants Puerto Rico, Inc. Save-Up Plan 333-85069 Restaurant Deferred Compensation Plan 333-36877, 333-32050 Executive Income Deferral Program 333-36955 YUM! Long-Term Incentive Plan 333-36895, 333-85073, 333-32046 SharePower Stock Option Plan 333-36961 YUM! Brands 401(k) Plan 333-36893, 333-32048, 333-109300 YUM! Brands, Inc. Restaurant General Manager Stock Option Plan 333-64547 YUM! Brands, Inc. Long-Term Incentive Plan 333-32052, 333-109299 /s/ KPMG LLP Louisville, Kentucky February
